Defendant appeals from an order of the Otsego County Court which denied, without a hearing, his application for a writ of error coram nobis. Defendant is now serving a sentence imposed in Cortland County Court on February 16, 1959, as a second felony offender. Defendant attacks the prior conviction used as a basis for the second offender sentence on the ground that his assigned attorney entered a plea of guilty to grand larceny, first degree, for him in the Otsego County Court. The clerk’s minutes and the stenographic record of defendant’s arraignment in the Otsego County Court clearly show that the plea of guilty was entered in open court with the defendant and his counsel present. A plea of guilty made by counsel under such circumstances is a compliance with statutory requirements. (People v. Sadness, 300 N. Y. 69.) Order unanimously affirmed.